Citation Nr: 1821661	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to increased evaluation for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for mitochondrial myopathy, cervical spine status post laminectomy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbar spondylolisthesis and degenerative disc disease, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for status post right shoulder replacement (dominant), currently evaluated as 60 percent disabling.

5.  Entitlement to special monthly compensation based on the need for aid and attendance of another from January 1, 2013 to March 1, 2014.


6.  Entitlement to special monthly compensation based on the need for aid and attendance of another, prior to January 1, 2013 and beginning March 1, 2014.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for right shoulder surgeries conducted on March 18, 2010 and January 23, 2013.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.

These matters come before the Board of Veterans Appeals (Board) on appeal from February 2015 (cervical spine, lumbar spine, right shoulder, SMC, and 1151 claims) and June 2015 (hypertension) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This case was remanded in July 2017 for additional development, which has been completed.  The case is now again before the Board.

The Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) since July 29, 1992.  However, as SMC at the aid and attendance rate is a greater benefit, the claim for SMC remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has therefore been rephrased as one of SMC based on the need for aid and attendance of another.

The issue of a temporary total evaluation based on the need for treatment or convalescence has been raised by the record in a private treatment records showing the Veteran underwent lumbar surgery in December 2004.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that service-connected hypertension is productive of diastolic pressure 110 or greater, or systolic pressure 200 or greater.

2.  The preponderance of the evidence is against a finding that service-connected mitochondrial myopathy, cervical spine status post laminectomy is manifested by forward flexion motion of 15 degrees or less; of incapacitating episodes of intervertebral disc syndrome of 4 weeks or more; or of neurological abnormalities requiring evaluation under other diagnostic codes.  

3.  The preponderance of the evidence is against a finding that service-connected lumbar spondylolisthesis and degenerative disc disease is manifested by forward flexion motion limited to 30 degrees or less, of incapacitating episodes of IVDS of 4 weeks or greater; or of neurological abnormalities requiring evaluation under other diagnostic codes.

4.  The preponderance of the evidence is against a finding that service connected chronic severe, painful motion and weakness in the right shoulder status post shoulder replacement (dominant) are manifested by findings of flail shoulder. 

5.  From January 23, 2013 to March 1, 2014, the medical evidence demonstrates that the Veteran was in need of the aid and attendance of another.

6.  The preponderance of the evidence is against a finding that prior to January 23, 2013 and beginning March 1, 2014 the Veteran is blind, a patient in a nursing home, bedridden, or otherwise is in need of the aid and attendance of another.

7.  The preponderance of the evidence demonstrates that the Veteran does not have additional right shoulder disability associated with or the result of the right shoulder surgeries conducted on March 18, 2010 and January 23, 2013. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. 3.159, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for an evaluation greater than 20 percent for mitochondrial myopathy, cervical spine status post laminectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.40, 4.45, 4.71a Diagnostic Code 5237 through 5243 (2017).

3.  The criteria for an evaluation greater than 20 percent for lumbar spondylolisthesis and degenerative disk disease have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.40, 4.45, 4.71a Diagnostic Code 5237 through 5243 (2017).

4.  The criteria for an evaluation greater than 60 percent for status post right shoulder replacement have not been met.  38 U.S.C.A. § 1155, 5107 (2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5051 (2017).

5.  The criteria for entitlement to SMC based on the need for the aid and attendance of another for the time period from January 23, 2013 to March 1, 2014 have been met.  38 U.S.C. §§ 1114, 5107 (2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).

6.  The criteria for entitlement to SMC based on the need for aid and attendance of another prior to January 23, 2013 and beginning March 1, 2014 have not been met.  38 U.S.C. §§ 1114, 5107 (2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).

7.  The criteria for entitlement to compensation pursuant to under 38 U.S.C. §  1151 for additional right shoulder disability caused by the right shoulder surgeries conducted on March 18, 2010 and January 23, 2013 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Increased Evaluations

The Veteran seeks entitlement to higher evaluations for hypertension; mitochondrial myopathy, cervical spine status post laminectomy; lumbar spondylolisthesis and degenerative disc disease and status post right shoulder replacement (dominant).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

a) Hypertension

Service connection for hypertension was granted in a July 1976 rating decision, and evaluated as 10 percent disabling, effective in April 1976 under Diagnostic Code 7101.  The 10 percent evaluation has been confirmed and continued since.  

Under Diagnostic Code 7101, a 10 percent disability rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Note (1) following the diagnostic code indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg. 

However, the medical evidence does not show that the criteria for an evaluation greater than 10 percent have been warranted at any time during this period of time under appeal.  Private and VA treatment records show continued treatment for the Veteran's hypertension, but more recently reflect findings of hypotension.  At no time does the medical evidence reflect that the Veteran's hypertension has been manifested by diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  Specifically, during the September 2017 VA examination, blood pressure was measured at 125 over 96, 137 over 92, 148 over 103 for an average of 137 over 97.  Additional blood pressure measurements were provided for August 27, 2017:  124 over 92, 125 over 96, 125 over 92; for August 28 2017:  131 over 92, 129 over 91, and 137 over 94; and for August 29, 2017:  141 over 102, 134 over 98, and 148 over 103.

The preponderance of the evidence is against an evaluation greater than 10 percent for hypertension.

b) Cervical Spine

Service connection for mitochondrial myopathy of the neck was granted in a July 1991 rating decision, and evaluated as 20 percent disabling, effective in August 1984 under Diagnostic Code 8599-8510.  In February 2015, a 100 percent evaluation was granted for treatment necessitating convalescence (38 C.F.R. § 4.30 (2017)) from March 12, 2003.  The 20 percent evaluation was resumed from July 1, 2003.  The RO described the disability as mitochondrial myopathy cervical spine, status post laminectomy, and changed the diagnostic code under which the disability was evaluated to Diagnostic Code 5237.

Diagnostic Code 5237 contemplates cervical strain.  Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine at 15 degrees or less.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242. 

Note 1 following the General Rating Formula specifies that any associated objective neurologic abnormalities including but not limited to bowel or bladder impairment are to be separately evaluated under an appropriate diagnostic code.  Note 2 following the General Rating Formal provides that normal forward flexion of the thoracolumbar spine, including the cervical spine, is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1 following the Formula for Rating IVDS, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the medical evidence does not show that the criteria for an evaluation greater than 20 percent have been warranted at any time during this period of time under appeal.  Private and VA treatment records show continued treatment for the Veteran's cervical spine disability.  But at no time does the medical evidence reflect that forward flexion has been limited to 15 degrees or less, or that the Veteran experienced incapacitating episodes of IVDS of a total of 4 weeks requiring bed rest prescribed by a physician and treatment by a physician.  Specifically, during the December 2013 VA examination, his forward flexion was limited to 20 degrees at the most limited.  In addition, there is no evidence of cervical ankyloses.

As provided in Note 1 following the General Rating Formula, separate, compensable evaluations can be warranted for associated neurological impairment.  However, the medical evidence does not show that there are any neurological symptoms or abnormalities that can be attributed to the service-connected cervical spine disability.

The preponderance of the evidence is against an evaluation greater than 20 percent for arthritis of the cervical spine.

c) Thoracolumbar Spine

Service connection for mitochondrial myopathy of the back was granted in a July 1991 rating decision, and evaluated as 10 percent disabling, effective in August 1984 under Diagnostic Code 8599-8410.  In September 2009, a rating codesheet shows the disability was evaluated as 20 percent disabling under Diagnostic Code 5299-5237.   In a February 2015 rating decision, the RO described the disability as lumbar spondylolisthesis & DDD (previously rated as mitochondrial myopathy back), and changed the diagnostic code under which the disability was evaluated to Diagnostic Code 5237

Diagnostic Code 5237 contemplates lumbosacral strain.  Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242. 

Note 1 following the General Rating Formula specifies that any associated objective neurologic abnormalities including but not limited to bowel or bladder impairment are to be separately evaluated under an appropriate diagnostic code.  Note 2 following the General Rating Formal provides that normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1 following the Formula for Rating IVDS, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the medical evidence does not show that the criteria for an evaluation greater than 20 percent have been warranted at any time during this period of time under appeal.  Private and VA treatment records show continued treatment for the Veteran's lumbosacral spine disability, including injections for pain management.  But, at no time does the medical evidence reflect that forward flexion has been limited to 30 degrees or less, or that the Veteran experienced incapacitating episodes of IVDS of a total of 4 weeks requiring bed rest prescribed by a physician and treatment by a physician.  Specifically, during the December 2013 VA examination, his forward flexion was limited to 40 degrees.  In addition, there is no evidence of thoracolumbar ankyloses.

As provided in Note 1 following the General Rating Formula, separate, compensable evaluations can be warranted for associated neurological impairment.  However, the medical evidence does not show that there are any neurological symptoms that can be attributed to the service-connected thoracolumbar spine disability.  

Private medical treatment records show the Veteran underwent lumbar back surgery in December 20014 including L4-5 laminectomy, medical partial facetectomy and foraminotomy, posterior instrumented fusion L4-5, and anterior L4-5 fusion in December 2004.  The December 2013 VA examination report shows that residual lumbar scars are present and measures 9.0 centimeters x .2 centimeters and 10.0 centimeters by .5 centimeters.  However, there are no findings that the scars are painful, unstable, or measure a total area greater than 39 square centimeters (6 square inches).  In addition, there are no findings that the scars themselves cause limitation of motion of the spine.  Therefore, the scars do not meet the criteria for separate, compensable evaluation.  See 38 C.F.R. § 3.118, Diagnostic Codes 7801, 7802, 7804, 7805.  

The preponderance of the evidence is against an evaluation greater than 20 percent for arthritis of the thoracolumbar spine, including separate, compensable evaluation for the residual scars.

d) Right Shoulder status post Replacement

Service connection for a mitochondrial myopathy, right upper extremity was granted in a July 1991 rating decision, and evaluated as 20 percent disabling, effective in August 1984 under Diagnostic Code 8513.  In a February 2015 rating decision, a 100 percent evaluation was granted for right shoulder disability requiring convalescence (38 C.F.R. § 4.30 (2017)) from March 18, 2010 to October 1, 2010, with a 20 percent evaluation assigned from October 1, 2010.  From January 23, 2013 to February 28, 2014, a 100 percent evaluation was assigned following prosthetic replacement of the right shoulder.  A 60 percent evaluation was assigned from March 1, 2014.  The disability was described as status post right shoulder replacement (dominant) (previously rated as mitochondrial myopathy right upper extremity 8513).  The 60 percent evaluation was assigned under Diagnostic Code 5051.  

Diagnostic Code 5051 contemplates shoulder replacement (prosthesis).  The December 2013 VA examination reflects that the Veteran is right handed, accordingly the evaluation of the criteria will correspond to the major  extremity. Under Diagnostic Code 5051, for one year following implantation of a shoulder prosthesis for a service-connected shoulder disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 or 5203.  

The Board finds that the Veteran's right shoulder continues to warrant a 60 percent disability under Diagnostic Code 5051.  Private and VA treatment records show continued treatment for the Veteran's right shoulder disability.  In addition the December 2013 and November 2014 VA examinations report reflects findings of chronic residuals consisting of severe painful motion and weakness.  Range of right shoulder joint was measured at 60 degrees flexion and 65 degrees abduction at its most limited, as compared to 130 degrees flexion and 90 degrees abduction on the left at its most limited.  In addition, strength was measured at 4 of 5 at its weakest, but in both right and left shoulder joints.  A higher, 80 percent, evaluation could be warranted under Diagnostic Code 5203 for impairment of the humerus involving loss of the shoulder joint head, or flail joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there are no findings of right shoulder flail joint at any time during the pendency of this appeal. 

The preponderance of the evidence is against an evaluation greater than 60 percent for right shoulder status post replacement.

e) Increased Evaluations Summary

In sum, the Veteran has argued that his hypertension, cervical and lumbar spine disabilities, and his right shoulder, status post right shoulder replacement have worsened in severity.  However, his statements and assertions concerning his hypertension, cervical and lumbar spine disabilities and right shoulder, status post right shoulder replacement are at odds with the observations of his health care providers and findings of the VA examiner in 2013.  As the Veteran is not competent to opine as to the nature and severity of his hypertension, cervical and lumbar spine disabilities, and his right shoulder, status post right shoulder replacement, his contentions regarding the nature and extent of his disabilities cannot outweigh the medical observations and evaluations of his treating and examining health care professionals.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his statements, on their own, are of little probative value.

Accordingly, the weight of the evdience is against an evaluation greater than 10 percent for hypertension, 20 percent for mitochondrial myopathy, cervical spine status post laminectomy, 20 percent for lumbar spondylolisthesis and degenerative disc disease, and 60 percent for status post right shoulder replacement (dominant).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  SMC

The Veteran seeks entitlement to SMC based on the need for the aid and attendance of another.  

The Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) since July 29, 1992.  However, as SMC at the aid and attendance rate is a greater benefit, the claim for SMC remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

SMC at the aid and attendance rate is payable to a Veteran who, as a result of his service-connected disabilities:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (2014); 38 C.F.R. § 3.350(b)(3) (2017).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person:  the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a proper basis for the determination of the need for regular aid and attendance.  For the purposes of this section, "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).  

After careful review of the relevant medical evidence, the Board finds that the Veteran meets the criteria for SMC at the aid and attendance rate from the time of his right shoulder replacement surgery in January 2013 to March 2014.  A 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report reflects that the physician indicated the Veteran could not manage his own affairs at that time.  In addition, the physician checked both "yes" and "no" to the question as to whether the patient needs assistance in bathing and tending to other hygiene needs.  While the physician provided no explanation as required by the form, a review of the responses to questions 29 through 330 concerning the limitations the Veteran was experiencing reveals that his right shoulder was limited in movement to between 90 and 30 degrees, that he experienced severe pain while ambulating and driving, and that he experienced limited neck motion and mobility due to severe neck pain.  The physician described the Veteran as being able to leave his home and immediate premises 3-4 times per week for physical therapy and that he used driving services to take him from and to appointments.  The Board is cognizant that during this time, the Veteran was recovering from right shoulder replacement surgery.  Given that, following the recovery period, he continued to show chronic severe pain, limitation of motion, and weakness in the right shoulder joint, as discussed above, it is reasonable to believe that the physician in 2013 intended to mark "yes" to the question as to whether the Veteran was needed the assistance of another in bathing and tending to other hygiene needs.  

Accordingly, SMC on the basis of the need for the aid and attendance of another is warranted from January 23, 2013 to March 1, 2014.

However, the medical evidence does not show that the Veteran requires the aid and attendance of another prior to or after this time period.  December and May 2015 Examinations for Housebound Status or Permanent Need for Regular Aid and Attendance show that the Veteran is able to feed himself, is not legally blind or a patient in a nursing home, and does not need assistance in bathing and tending to other hygiene needs.  Furthermore, while he does rely on another person to help him manage his medications, he has not been found unable to manage his own finances.  He is able to leave his home and immediate premises periodically and daily, when needed, for appointments and physical therapy.  

The Veteran has argued that he is entitled to SMC based on the need for the aid and attendance of another, and by this decision, the Board has acknowledged that, during the time period from January 23, 2013 to March 1, 2014 which he was recovering from right shoulder replacement surgery, he was so entitle.  However, for that time period prior to January 23, 2013 and beginning March 1, 2014, the medical evidence does not show that he meets the criteria for this benefit.  But, the Veteran is not competent to opine as to whether the limitations of his service-connected disabilities require the aid and assistance of another within the meaning of the regulations.  See Layno, supra; see also Jandreau v. Nicholson, supra.  Thus, his statements, on their own, are of little probative value.

Accordingly, the evidence supports the grant of SMC based on the need for the aid and attendance of another from Janaury 23, 2013 to March 1, 2014; but the weight of the evidence is against the grant of SMC based on the need for the aid and attendance of another prior to January 23, 2013 and beginning March 1, 2014.  


III.  Entitlement to Compensation under 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional right shoulder disability as the result of surgeries on March 18, 2010 and January 23, 2013.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In the instant case, the Veteran argues that he suffered additional disability due to right shoulder surgeries conducted in March 2010 and January 2013.  Specifically, he states that he was discharged from the March 2010 surgery without extra bandages necessary for dressing changes, and that his physical therapy was delayed.  He believes this resulted in the need for the second, January 2013, surgery, which was a total right shoulder replacement.  After this surgery, the Veteran reported physical therapy was again delayed and he suffers from chronic, severe pain that has not been alleviated even after additional physical therapy.  See November 2013 Statement of Veteran and February 2016 Substantive Appeal.

After careful review of medical evidence, including that received subsequent to the 2017 remand, the Board must conclude that any additional right shoulder disability arising as the result of surgeries in March 2010 and January 2013 is not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

At the outset, the Board observes that VA treatment records reflect that consent was given for both the March 2010 and January 2013 surgical procedures.  See CAPRI Treatment Records (rec'd 

In a November 2014 VA opinion, the VA examiner observed that a 2010 magnetic resonance imaging (MRI) of the right shoulder showed massive rotator cuff tear with retraction of the muscles.  The VA examiner observed the Veteran had sustained bilateral RCTs, and that the left shoulder had been successfully repaired.  But, regarding the right shoulder, the VA physician stated, the

Veteran had a high-riding humeral head post operatively in 2010 consistent with massive cuff tear, and thus the preoperative diagnosis was also cuff tear arthropathy.  Unfortunately, irreparable tears often lead to poor results after any shoulder surgery, including TSR (total shoulder replacement).

Surgical report from second R shoulder arthroplasty notes extensive scarring of muscles around shoulder, as well as the previously noted complete cuff tear, which existed prior to the first surgery in 2010.

****

There is no evidence that there was any deviation from the standards of care at either surgery or during the postoperative periods.  Unfortunately, extensive cuff tears at time of TSR usually result in a mal functional result, which can be painful.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  

See November 2014 VA DBQ Examination for Shoulder and Arm, p. 13-4.  Concerning the delay or lack of any physical therapy, the VA physician noted that review of the record demonstrated that physical and occupational therapy began right after surgery ...

initially as an outpatient and then as an inpatient in April after it was noted that Veteran was having difficulty with ADL.  PT notes starting 3/18/2010, OT notes starting same day.  Notes from LRVA document exten[]sive and prolonged inpatient PT for shoulder.

There are no other medical statements or opinions tending to show that the Veteran currently has additional right shoulder disability that is the result of the March 2010 and/or January 2013 surgeries.  

The Board is sympathetic to the Veteran's difficulty with continued chronic pain, limitation of motion and weakness in the right shoulder.  The medical evidence, however, in pertinent part the November 2014 VA examination and opinion, does not support the Veteran's contentions that he suffered additional right shoulder disability due to the carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals in the March 2010 and January 2013 surgeries.  As such, the weight of the evidence is against the claim, and the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met. 


ORDER

An evaluation greater than 10 percent for hypertension is denied.

An evaluation greater than 20 percent for mitochondrial myopathy, cervical spine status post laminectomy is denied.

An evaluation greater than 20 percent for lumbar spondylolisthesis and degenerative disc disease is denied.

An evaluation greater than 60 percent for status post right shoulder replacement (dominant) is denied.

SMC based on the need for aid and attendance of another from January 1, 2013 to March 1, 2014 is granted, subject to the laws and regulations governing the disbursement of monetary benefits.

Entitlement to SMC based on the need for aid and attendance of another, prior to January 1, 2013 and beginning March 1, 2014 is denied.

Entitlement to compensation  under 38 U.S.C. § 1151 for right shoulder surgeries conducted on March 18, 2010 and January 23, 2013 is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


